Citation Nr: 0946025	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-38 915	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating, in excess of 50 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and January 2007 rating 
decisions of the, Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested 
by recurrent nightmares, sleep disturbance, intrusive 
thoughts, an exaggerated startle response, social isolation, 
irritability, depressed mood, hypervigilance, panic attacks, 
perceptual disturbances, impaired thought processes, and with 
resolution of the benefit of the doubt in the Veteran's 
favor, an inability to establish and maintain effective 
relationships.

2.  With resolution of the benefit of the doubt in the 
Veteran's favor, the Veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 70 percent 
for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in October 2005, February 2006, 
March 2006, and November 2008 that fully addressed all notice 
elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

The Veteran was specifically advised as to providing evidence 
on the impact that his service-connected disabilities have on 
his daily life, in the letter dated November 2008.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in June 2006 and January 2007.  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In any event, the Board is presently granting the Veteran a 
total rating based on individual unemployability.  Given the 
results favorable to the Veteran, further development under 
the VCAA or other law would not result in a more favorable 
result for the Veteran, or be of assistance to this inquiry.  








The Merits of the Appeal

Entitlement to an Increased Rating for PTSD

The Veteran contends that his service-connected PTSD is more 
severe than the current 50 percent evaluation reflects.  
After a careful review of the evidence in light of the 
criteria noted below, the Board finds the evidence is in 
equipoise and accordingly, the Veteran's appeal is granted 
and a disability rating of 70 percent is assigned.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where the question for 
consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 (Diagnostic Code 
9411).  

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
of 31-40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 41-50 indicates behavior 
that is serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV at 46-7.

Medical records reveal GAF scores assigned to the Veteran of 
35, 40, 45, and 50 from his psychiatric records between 
August 2005 and March 2009, with the most recent score of 50 
in March 2009.  At his June 2006 VA examination, the VA 
examiner assigned a GAF score of 52.  There is no question 
that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 
240 (1995).  However, the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).

An August 2005 note authored by the Veteran's psychiatrist, 
Edwin W. Hoeper, M.D., noted that the Veteran had PTSD, and 
that he was to be out of work on medical leave 
"indefinitely."  A September 2005 letter from Dr. Hoeper 
noted a diagnosis of chronic PTSD and chronic major 
depression.  Dr. Hoeper stated that the Veteran has 
nightmares 3-4 times per week, and wakes up in a panic and 
sweat.  He has flashbacks and intrusive thoughts, startles 
easily, is hyper vigilant, and cannot tolerate anyone behind 
him.  He socializes infrequently.  He opined that the Veteran 
was moderately compromised in his ability to sustain social 
relationships and also unable to sustain work relationships.  
Dr. Hoeper reiterated his finding that the Veteran should be 
accorded indefinite medical leave.

Dr. Hoeper's August 2005 treatment note apparently triggered 
an August 2005 letter from the U.S. Postal Service.  In that 
letter, the postal service, which had employed the Veteran, 
reported that the Veteran was to be placed on "medical 
leave" until his retirement in January 2006.

The Veteran also submitted records additional records from 
Dr. Hoeper, ranging from August 2005 to March 2009 .  The 
Veteran visited his psychiatrist approximately once every few 
months.  These records reflect that that Veteran regularly 
experiences nightmares, panic attacks, flashbacks, night 
sweats and wakening, intrusive thoughts, is easily startled 
and hyper vigilant, rarely socializes and has memory 
problems.  The record also evidences hallucinations.  The 
records contain GAF scores ranging from 35 to 50, with the 
most recent score of 50 in March 2009.

At the June 2006 VA examination, the examiner diagnosed the 
Veteran with PTSD with depressive disorder.  During the exam, 
the Veteran stated that he had been having difficulties since 
1968.  He had nightmares and crying spells.  His sleep was 
interrupted.  He had nightmares and intrusive thoughts three 
times a week.  The Veteran was anxious, easily startled, 
hyper vigilant, short-tempered, and avoided large crowds.  At 
the time of the exam, the Veteran was no longer employed by 
directive of his physician.   

Upon mental examination, the examiner opined that the Veteran 
was an alert cooperative man with no loosened associations, 
bizarre movements or tics.  The Veteran's mood was tense, but 
his affect was appropriate.  The Veteran had no impairment of 
thought processes or communication, delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
Veteran's memory appeared to be good and his insight, 
judgment, and intellectual capacity appeared to be adequate.

The examiner also opined that the Veteran experienced 
nightmares and intrusive thoughts along with other symptoms 
of anxiety and difficulty getting along with others and this 
would make employment difficult, but not preclude employment.  

The Veteran submitted lay statements from his wife and 
sister.  In a November 2005 statement, his wife stated that 
the Veteran has had several loud confrontations at the 
workplace.  He also exhibited extreme anger on a minor 
provocation and paranoia that someone was after him.

The Veteran's sister also submitted a statement in November 
2005, in which she stated that the Veteran is withdrawn and 
"paranoid," and has severe mood swings.  

As noted above, the 70 percent rating is warranted for 
occupational and social impairment due to certain symptoms.  
The Veteran has been found to have disturbances of motivation 
and mood, and difficulty in establishing and maintaining work 
and social relationships.  Additionally, he has been assigned 
GAF scores that primarily indicate serious symptoms.  His 
other symptoms, including panic attacks, sleep disturbance, 
flashbacks, and hallucinations, meet the criteria for both a 
50 percent and a 70 percent disability rating. 

Based on the Veteran's current symptoms and his GAF scores, 
and giving him the benefit of the doubt, his PTSD symptoms 
meet the criteria for a disability rating of 70 percent.  As 
noted above, the 70 percent rating is warranted for 
occupational and social impairment due to certain symptoms.  
Applying the benefit of the doubt standard, his symptoms 
approximate near-continuous panic or depression affecting his 
ability to function independently.  Therefore, the Board 
finds that a schedular rating of 70 percent is warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Veteran has not required frequent 
periods of hospitalization for his PTSD disability and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993)(noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Consequently, the Board finds that a 70 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the Veteran and a higher rating is 
denied on an extra-schedular basis.

Entitlement to a Total Disability Rating Based on Individual 
Unemployability

The Veteran also contends that as a result of his service-
connected disorders, he is unable to sustain employment.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) 
(Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The law provides that all Veterans who are shown to be unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  Total disability will be considered to exist when 
there is presented any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether a Veteran currently 
is unemployable.  Id.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.  A claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for 
the [service-connected] condition is less than 100%, and only 
asks for [such rating] because of 'subjective' factors that 
the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34- 35 (1994).

The pertinent governing criteria set out in detail above are 
predicated on a Veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for ten disabilities: PTSD, hearing loss, tinnitus, 
shell fragment wound in the right scapula, shell fragment 
wound in the right elbow, shell fragment wound in the right 
hand and hypertrophic degenerative disease, shell fragment 
wound and scar in the right leg, shell fragment wound of the 
right buttock and thigh, status post shell fragment wound of 
the right lung, and amputation of the distal phalanx of the 
right little finger.

At the time of his application in August 2005, the combined 
rating evaluation was 70 percent.  As of August 31, 2005, his 
combined rating increased to 80 percent.  Therefore, the 
combined rating meets the first criteria of 38 C.F.R. §§ 
4.16(a), 4.25. 

The claim for TDIU was deferred at the time of the September 
2006 rating decision for compliance with the VCAA.  A 
subsequent rating decision in January 2007 denied the 
Veteran's request for entitlement to individual 
employability.  Although the VA psychiatric examiner in June 
2006 opined that the Veteran is employable, despite having 
been placed on indefinite medical leave by his physician, 
such an opinion did not account for the Veteran's other 
numerous service-connected disorders which include 
significant hearing loss and tinnitus, as well as the 
residuals of shell fragment wounds.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied and a total rating will be granted.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

A 70 percent rating for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.

A total disability rating based on individual unemployability 
is granted.  


______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


